IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HOMER LAMAR TUCKER,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2050

A.I.G INSURANCE, & E/C
SERVICING AGENT,

      Appellees.

_____________________________/

Opinion filed September 20, 2016.

An appeal from an order of the Division of Administrative Hearings, Office of the
Judges of Compensation Claims, West Palm Beach District Office.
Mary A. D'Ambrosio, Judge.

Homer Lamar Tucker, pro se, Appellant.

Hinda Klein and Brian L. Ellison of Conroy Simberg, Hollywood, for Appellees.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.